Citation Nr: 0808850	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability in excess of 10 percent for 
service-connected recurrent right spontaneous pneumothorax, 
status post right thoracotomy with resection of pleural blebs 
and pleural ablation with mild obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1983.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an increased rating.  

In the February 2008 informal hearing presentation, the 
veteran's representative pointed out that the veteran has 
been diagnosed with additional disabilities at the July 2004 
compensation and pension examination that were related to 
active military service.  The July 2004 C&P examiner noted 
that the claims folder was not available but that he had 
reviewed medical records (which he did not identify).  The 
veteran was diagnosed with mild asthma that the examiner 
stated had started shortly before his right spontaneous 
pneumothorax in 1981.  The examiner commented that since it 
first appeared during his service, the asthma is as likely as 
not related to service.  Similarly, the examiner diagnosed 
bi-apical pleural scarring that the examiner stated was 
likely to reflect some degree of asbestos exposure that the 
veteran sustained as an engine room worker in the Navy.  He 
noted that the veteran denied high risk asbestos work.  These 
matters are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran's compensation and pension (C&P) examination was 
held in July 2004, almost four years ago.  The veteran 
asserted in his August 2005 substantive appeal, and the 
veteran's representative confirmed in the February 2008 
informal hearing presentation, that the veteran's condition 
has worsened since the last C&P examination.  Where the 
veteran claims a disability is worse than when originally 
rated, and the evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Accordingly, 
an appropriate examination must be scheduled to determine the 
current severity of the veteran's disability.  

Similarly, the claims folder contains no medical treatment 
records after June 2005.  The RO/AMC should make arrangements 
to obtain the veteran's treatment records at the VA Sunshine 
Healthcare Network dated from June 2005. 

Finally, the veteran was not given notice that complies with 
Vazquez-Flores v. Peake, No. 05-0355, 2008 WL 239951 (Ct. 
Vet. App. January 30, 2008).  This should be accomplished on 
remand.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a notice letter that 
includes a description of the kind of 
evidence necessary to establish an 
increased rating for his disability, as 
outlined in Vazquez-Flores v. Peake, No. 
05-0355, 2008 WL 239951 (Ct. Vet. App. 
January 30, 2008).   

2.  Make arrangements to obtain the 
veteran's treatment records from the VA 
Sunshine Healthcare Network and/or VA 
treatment facility in Orlando, dated from 
June 2005 forward.  

3.  Thereafter, make arrangements for the 
veteran to have an appropriate examination 
to determine the current severity of his 
service-connected recurrent right 
spontaneous pneumothorax, status post 
right thoracotomy with resection of 
pleural blebs and pleural ablation with 
mild obstructive pulmonary disease.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examination report must provide 
complete rationale for all opinions.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



